DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 8-13, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose a test comprising: configuring the CHIL interface to couple the processor to the CHIL port and the PEC so that control signals from the processor for the PEC are also received at the CHIL port, and (a) comparing a first response from the PEC to a second response from the PEC simulator, wherein the first and second responses correspond to the same control signal from the processor for controlling the PEC; or (b) comparing a response from the PEC simulator to a known value, wherein the response corresponds to a control signal from the processor for controlling the PEC simulator.
 	Regarding claim 8, the prior art of record does not disclose configuring the CHIL interface to couple the processor to the CHIL port and decouple the processor from the PEC so that control signals from the processor are only received at the CHIL port; and comparing a response from the PEC simulator to a known value to test the power conversion system, wherein the response corresponds to a control signal from the processor for controlling the PEC simulator.
 	Regarding claim 9, the prior art of record does not disclose configuring the CHIL interface to couple the processor to the CHIL port and decouple the processor from the PEC so that control signals from the processor are only received at the CHIL port; and comparing a response from the PEC simulator 
 	Regarding claim 13, the prior art of record does not disclose a controller, wherein when the PEC simulator is connected to the CHIL port, the PEC simulator simulates the operation of the PEC in response to digital signals from the processor, and wherein when a computer is connected to the CHIL port and/or the PEC simulator, the computer is configured to test the PEC and/or the controller using the PEC simulator. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
January 14, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116